DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant elected Group I (apparatus claims) in the reply filed on May 27, 2022.

Claim Objections
Applicant is advised that should claim 21 be found allowable, claim 42 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 41 and 44 recite the limitation “wherein the magnetically active implant is removably magnetically attracted to the delivery instrument” does not seem to be mentioned within the original specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41 and 44 are unclear on what they are trying to claim because the specification does not describe the implant being removably magnetically attracted to the delivery instrument. The claim might be trying to claim what is shown in Fig. 20 where the delivery instrument 346 has its own magnetic device that can potentially attract the beads. However, magnet 348 is for being attracted to 350 and not the beads 344.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-35 and 41-45 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rioux et al. (US 6961620; “Rioux”).
Claim 21, Rioux discloses a system capable of retracting tissue (Fig. 6; abstract), the system comprising: a magnetically active implant (42) configured to be removably affixed to at least one of a soft tissue and an organ in a body (Fig. 6); and a magnetically active element (132) configured to be located outside the body and configured to attract the magnetically active implant removably affixed to at least one of the soft tissue and the organ in a body (Fig. 6; cols. 9-10), wherein movement of the magnetically active element outside the body is configured to influence at least one of the location, shape, and position of the at least one of the soft tissue and the organ in the body (Fig. 6; cols. 9-10).
Claim 22, Rioux discloses the tissue retraction system of claim 21, wherein the magnetically active implant is comprised of at least two components (Fig. 6; note there are multiple beads).
Claim 23, Rioux discloses the tissue retraction system of claim 21, wherein the magnetically active implant is configured to affix to the soft tissue by at least one of a band, adhesive, suture, staple, clip, clamp, and magnetic attraction (Fig. 6; all these things could be used to affix the beads to the tissue).
Claim 24, Rioux discloses the tissue retraction system of claim 21, wherein the magnetically active implant is configured to be positioned through a cannula (Fig. 6; col. 9, lines 23-37).
Claim 25, Rioux discloses the tissue retraction system of claim 21, further comprising at least a second magnetically active implant configured to be removably affixed to at least one of the same and a different soft tissue and an organ in the body (Fig. 6; the beads can be placed anywhere).
Claim 26, Rioux discloses the tissue retraction system of claim 21, wherein the magnetically active element is at least one of a permanent magnet and an electromagnet (Fig. 6; col. 9, lines 38-40).
Claim 27, Rioux discloses the tissue retraction system of claim 21, further comprising the magnetically active element having a magnetic field with adjustable magnetic intensity (col. 5, lines 26-50).
Claim 28, Rioux discloses the tissue retraction system of claim 21, wherein the organ is one of a stomach and intestine (Fig. 6; the device can be placed anywhere within the body).
Claim 29, Rioux discloses a system capable of retracting tissue (Fig. 6; abstract), the system comprising: a cannula (Fig. 6; 120, 126; col. 9, lines 25-37) configured to create a passage from outside a body to inside the body (Fig. 6; col. 9); a magnetically active implant (Fig. 6; 42) configured to be positioned in the body through the cannula (Fig. 6; cols. 9-10), and the magnetically active implant configured to be removably affixed to at least one of a soft tissue and an organ in a body (Fig. 6; the beads can be affixed to any tissue); and a magnetically active element (Fig. 6; 126; cols. 9-10) configured to be located outside the body and configured to attract the magnetically active implant removably affixed to at least one of the soft tissue and the organ in the body (Fig. 6; cols. 9-10), wherein movement of the magnetically active element outside the body is configured to influence at least one of the location, shape, and position of the at least one of the soft tissue and the organ in the body (Fig. 6; cols. 9-10).
Claim 30, Rioux discloses the tissue retraction system of claim 29, wherein the magnetically active implant is comprised of at least two components (Fig. 6; note the plurality of beads 42).
Claim 31, Rioux discloses the tissue retraction system of claim 29, wherein the magnetically active implant is configured to affix to the soft tissue by at least one of a band, adhesive, suture, staple, clip, clamp, and magnetic attraction (Fig. 6; any of these things could be used to affix the bead to the tissue).
Claim 32, Rioux discloses the tissue retraction system of claim 29, further comprising at least a second magnetically active implant configured to be removably affixed to at least one of the same and a different soft tissue and an organ in the body (Fig. 6; note the plurality of beads 42 and they can be placed anywhere in the body).
Claim 33, Rioux discloses the tissue retraction system of claim 29, wherein the magnetically active element is at least one of a permanent magnet and an electromagnet (Fig. 6; col. 9, lines 38-40).
Claim 34, Rioux discloses the tissue retraction system of claim 29, further comprising the magnetically active element having a magnetic field with adjustable magnetic intensity (col. 5, lines 26-50).
Claim 35, Rioux discloses the tissue retraction system of claim 29, wherein the organ is one of a stomach and intestine (Fig. 6; the device can be placed anywhere within the body).
Claim 41, Rioux discloses the tissue retraction system of claim 24, wherein the magnetically active implant is configured to be positioned through the cannula with a delivery instrument (could be an  instrument like Fig. 1; 40, but it does not have to be this particular one since it is just part of functional language in the claim), and wherein the magnetically active implant is removably magnetically attracted to the delivery instrument (Fig. 1; note that the delivery instrument is part of a functional limitation, therefore the delivery instrument could be an instrument that had some magnetic features about it in order to magnetically attract the beads if desired).
Claim 42, Rioux discloses the tissue retraction system of claim 21, wherein the magnetically active element is configured to be located outside the body of the patient (it can be placed any desired location, inside the body or outside the body)
Claim 43, Rioux discloses the tissue retraction system of claim 21, further comprising the magnetically active element connected to an arm (Fig. 6; 130), wherein the arm is at least one of mechanically, electromechanically, and computer controlled (cols. 9-10, search for 130 to get description of what this member is).
Claim 44, Rioux discloses the tissue retraction system of claim 29, wherein the magnetically active implant is configured to be positioned through the cannula with a delivery instrument (could be an  instrument like Fig. 1; 40, but it does not have to be this particular one since it is just part of functional language in the claim), and wherein the magnetically active implant is removably magnetically attracted to the delivery instrument (Fig. 1; note that the delivery instrument is part of a functional limitation, therefore the delivery instrument could be an instrument that had some magnetic features about it in order to magnetically attract the beads if desired).
Claim 45, Rioux discloses the tissue retraction system of claim 43, wherein the magnetically active implant is magnetically attracted to a delivery instrument (Figs. 1 and 6; note that the delivery instrument is not positively recited so it can take on any form to help meet the claim, therefore if the delivery instrument has some type of magnetic material or a metal that the beads are attracted to then it meets the claim).

Response to Arguments
In response to Applicant’s argument that Rioux does not disclose magnetic element being able to attract the magnetic implant to influence at least one of the location, shape, and position of the tissue, the Examiner respectfully disagrees. The Applicant is correct that in the written description and in the method of Rioux they never mention the tissue moving based on the magnetic implant moving. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The magnetic beads of Rioux could be placed on looser tissue that is able to move more freely or require less force to move the tissue and the intensity of the magnetic element of Rioux has the capability of being turned up or down which will increase how much attraction force is between the element and the implant (col. 5, lines 26-51). While Rioux does not use the exact words, a basic understanding of the structural features of the device of Rioux and its functional capabilities, indicates that the device of Rioux meets the claim limitations.
In response to Applicant’s argument that Rioux does not disclose the implant being configured to affix to the tissue by at least one of a band, adhesive, suture, staple, clip, clamp, and magnetic attraction (claims 23 and 31), the Examiner respectfully disagrees. This is another functional limitation. Just as one example, the beads (i.e. implant) could be placed in some type of clamp that has a chamber to hold the beads while the clamp has jaws that clip onto the tissue. The claim also mentions the implant can affix to the tissue by magnetic attraction and that is essentially what is occurring even in the method described by Rioux, since the beads are magnetically pulled to the wall of the vessel and they are stuck against the wall in that configuration (Fig. 6).
In response to Applicant’s argument that Rioux does not disclose the magnetic element being capable of being located on the outside to the body of the patient, the Examiner respectfully disagrees. Prior to the device being put into the body it is located on the outside. Also, this device does not have to only be used in the manner shown in Rioux to meet the apparatus claims in the current application. Just as an example, the device of Rioux could place the beads under a cut in the first layer of skin and then place the magnetic element outside the skin to manipulate that layer of skin, which is one instance of many that shows how the device of Rioux meets the claim limitations.

Conclusion
The amendments to the claims necessitated any changes to the rejections. However, the general scope of the claims stayed the same in the same manner as the rejection stayed the same. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775